DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 05/07/2020.
Claims 1-17 and 20-22 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Pub. No. 2014/0175871 A1 and Kim hereinafter).
As to Claim 20, Kim in his teachings as shown in Fig.1-2 discloses an electric motor assembly comprising:
an electric motor (Fig.1, item #50);
a rechargeable battery (Fig.1, item #20) coupled to the electric motor;
a fuel cell (Fig. 1 shows a fuel cell #10 connected in parallel with the battery #20  and see also [Abstract]) coupled to the electric motor in parallel with the rechargeable battery; and
a controller (Fig.1, item #30) configured to control current flowing from the rechargeable battery and the fuel cell to the electric motor such that the fuel cell is .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Into (US Pub. No. 2003/0027468 A1) in view of Yamazaki (US Pub. No. 2013/0269655 A1).
As to Claim 10, Into in Fig.1-Fig.5 discloses a machine comprising:
a rotating component (Propellers –… typically with propellers configured to rotate in opposite directions…See [0043]);
In response to the first and second control inputs, controller 32 generates a throttle control output to adjust the position of output arm 44 and apply a force to throttle 7, thereby controlling the speed…See [0023]), 
Although, Into discloses about an electric motor (42) and a throttle control (32) as shown above, it doesn’t explicitly disclose: 
the throttle control comprising a cable with slack, the slack being configured to cause the throttle to provide no input during a first portion of a range of motion of the throttle
Nonethless, Yamazaki in his teachings as shown in Fig.1-27 discloses that the inner cable 46 of the throttle cable 45 then shifts to a position, shown by a phantom line, to remove a slack in the inner cable 46, whereupon the distal end 46b of the inner cable 46 remains unmoved. In other words, because of the slackening position P9 of the pressing roller 59, the inner cable 46 does not move the throttle arm 14b of the throttle valve 14 although the slack in the inner cable 46 is removed by the movement of the throttle lever 27 to the high engine speed position P7 (See [0082])
Therefore, it would have been obvious before the effective date of the instant application for the throttle control to include a cable with a slack to provide no input during the first movement of the throttle as thought by Yamazaki within the teachings of Into to allow the engine speed controlling means to adjust the engine speed to a low speed (See [0008]).
Claim 11, Into in view of Yamazaki discloses the machine of claim 10, wherein the first portion is between five percent (5%) and twenty-five percent (25%) of the range of motion of the throttle (the change in movement- See [0035]).
As to Claim 12, Into in view of Yamazaki discloses the machine of claim 10, wherein the slack includes a spring (Yamazaki: item 63 -See [0082] and [0070]).
As to Claim 13, Into in view of Yamazaki discloses the machine of claim 10, wherein the throttle includes an oval-shaped cam, the cam providing input to the electric motor in response to the cam being rotated by movement of the cable (Yamazaki: item 63 -See [0082] and [0070]).
As to Claim 14, Into in view of Yamazaki discloses the machine of claim 10, wherein the throttle is configured to provide the input to the electric motor via a controller in a second portion of the range of motion of the throttle that is greater than the first portion (Yamazaki: See [0084]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyke (US Pat. No. 5,787,693) in view of Heichel (US Pub. No. 2013/0036727 A1 and Heichel hereinafter).
As to Claim 15, Dyke in his teachings a shown in Fig.1-12 discloses an electric motor comprising: 
an electric motor (26); 
a controller (38, 40), (charger interface assembly requires a control portion);
a housing (20) enclosing the electric motor (26) and the controller assembly; the housing having a form factor configured to engage with the machine to replace an internal 
Although, an electric motor and a controller is thought as shown above, it doesn’t explicitly disclose:

Nonethless, Heichel in his teachings disclose a pressure sensor 5 is disposed in the hydraulic circuit, ahead of the hydraulic motor 2, which sensor is connected with a control and regulation device 6. The control and regulation device 6 is set up in such a manner that in the event of a pressure drop in the hydraulic circuit, a reduction in the displacement of the hydraulic motor 2 as well as a reduction in the volume stream is brought about (See [0029] and also Fig. 2)
Therefore, it would have been an obvious modification before the effective date of the instant application to include a controller to be configured in response to receiving a signal indicating a low hydraulic pressure condition in a machine powered by an electric motor, reduce power to the electric motor as thought by Heichel within the teachings of Dyke to during operation to continuously detect by a pressure sensor and report to the controller (See [0030]).
As to Claim 16, Dyke in view of Heichel discloses the electric motor of claim 15, wherein the housing (20) encloses the electric motor (26) and a battery (25) (See also [Abstract]).
As to Claim 17, Dyke in view of Heichel discloses the electric motor of claim 15, wherein the controller is configured to tum the electric motor off in response to receiving the signal indicating the low hydraulic pressure condition (Heichel: a sensor for measuring fluid pressure, said sensor being disposed in the hydraulic circuit and being connected with a control and regulation unit that is adapted to adjust the displacement .
                                                                                                                                                                                       Allowable Subject Matter
Claims 1-9, 21 and 22 are allowed.
	As to Claims 1:  In view of the limitations the closest prior art as cited in the PTO-1449 does not explicitly describe or suggest a battery-powered motor comprising:
an electric motor that is wound to enable the motor to achieve a non-limited motor maximum motor speed for at least one specified battery, the motor operable over a motor speed range up to the non-limited maximum motor speed: a controller configured to control current flowing from the at least one specified battery to the electric motor, the controlling current including: limiting current to the electric motor in a lower portion of the motor speed range: and limiting the current to prevent the of the electric motor speed from exceeding a limited maximum motor speed, the limited maximum motor speed being lower than the non-limited motor maximum motor speed: and a housing enclosing the electric motor and the controller and the at least one specified battery, the housing having a form factor configured to engage with a machine that engages with to replace an internal combustion engine that has a maximum engine  speed that is approximately the same as the limited maximum motor speed as amended and argued by the applicant’s response of 05/07/2020. In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over battery and system for replacing internal combustion engine.

Response to Arguments/Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for a teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thursday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/GABRIEL AGARED/           Patent Examiner, Art Unit 2846  
 
/EDUARDO COLON SANTANA/           Supervisory Patent Examiner, Art Unit 2846